 1 M. RICHARD ALVAREZ
   Attorney at Law, SBN 241343
 2 115 S. Church St.
   Visalia, CA 93291
 3 Telephone: (559) 622-8801
   Facsimile: (559) 622-8869
 4

 5 Attorneys for Defendant Arturo Delgado

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00078-LJO-SKO
10
                                  Plaintiff,            STIPULATION TO CONTINUE SENTENCING
11                                                      TO MARCH 3, 2019: ORDER
                            v.
12                                                      DATE: January 28, 2019
     ARTURO DELGADO,                                    TIME: 8:30 a.m.
13                                                      COURT: Hon. Lawrence J. O'Neill
                                 Defendant.
14

15
                                                 STIPULATION
16
            Defendant Arturo Delgado, by and through his counsel of record, and Plaintiff United States of
17
     America, by and through its counsel of record, hereby stipulate as follows:
18
            1.      By previous order, this matter was set for a Sentencing Hearing on January 28, 2019.
19
            2.      Counsel has conferred with Government Counsel as well as Probation, and needs
20
     additional time to investigate and address a few matters that may materially impact the sentence
21
     imposed. I have spoken to Government Counsel and Probation and they are in agreement with a
22
     continuance.
23
            3.      Thus, the parties request the Court vacate the January 28, 2019 Sentencing hearing date
24
     and continue Sentencing to March 3, 2019.
25
             IT IS SO STIPULATED.
26
27

28
                                                         1


30
     Dated: December 11, 2018                         MCGREGOR W. SCOTT
 1                                                    United States Attorney
 2
                                                      /s/ JEFFREY A. SPIVAK
 3                                                    JEFFREY A. SPIVAK
                                                      Assistant United States Attorney
 4

 5
     Dated: December 11, 2018                         /s/ RICHARD ALVAREZ
 6                                                    RICHARD ALVAREZ
 7                                                    Counsel for Defendant
                                                      ARTURO DELGADO
 8

 9

10

11                                             ORDER

12        IT IS SO ORDERED. The Sentencing date of January 28, 2019 be vacated and continued to

13        March 3, 2019.

14
     IT IS SO ORDERED.
15

16
       Dated:   December 12, 2018                     /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                  2


30
